PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
*187Claimant filed this claim in the amount of $3,671.25 for legal services rendered to respondent. The Answer filed by respondent admits the claim in the amount of $2,937.00 based upon approval by the Office of the Attorney General for respondent to employ claimant at the rate of $60.00 per hour. Claimant's invoice indicates that he performed legal services for 48 hours. The original invoice for the legal services was not processed for payment before the close of the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity of the claim and that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $2,937.00.
Award of $2,937.00.